DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 18, 20, 23-25 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 23-24 recites the limitation "two sided fixing of the bracket" in lines 2 of each claim.  There is insufficient antecedent basis for this limitation in the claim. The feature of a two sided fixing of the bracket is first introduced in claim 14.  Claims 15 and 23-24 are not dependent on claim 14.
Further, Claims 15 and 23-25 recites the two sided fixing of the bracket.  However, in claim 14, it is recited that the bracket can be fixed on one side or both (two) sides.  If claim 14 is read that the bracket is fixed on one side, then claims 23-25 are 
Claim 18 recites the limitation "the loss securing means" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Does the Applicant mean “the securing means”?
Claim 20 is dependent on claim 11.  Claim 20 recites “a main part”, “a track lever”, “a track rod”, “a rack rod joint”, “an attachment point”, “a pin”, “a holding protrusion’ and “a securing means”.  These features were previously recited in claim 11.  Therefore, it is unclear whether these are additional features or the same features as in claim 11.  Clarification and correction.  
Claim 20 is a process claim, but is not in proper format including using a gerund for the process/method steps.  In fact, claim 20 includes no process/method steps.  Correction is required.
Allowable Subject Matter
Claims 11-14, 16-17, 19, 21-22, 26-28 and 30 are allowed.
Claims 15, 18, 23-25 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DARLENE P. CONDRA
Primary Examiner
Art Unit 3616